Citation Nr: 1502446	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-48 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for migraines, to include as secondary to service-connected mixed anxiety-depressive disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from September 2002 to October 2005.  He also had service in the Army Reserves from December 1999 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2010.  A transcript of that hearing has been associated with the record.  He also requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in June 2012.  Notice of such was mailed to him at his address of record.  However, the Veteran failed to report for the Board hearing without explanation or request to reschedule.  As such, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In September 2012 and August 2014, the Board remanded the issue on appeal for additional evidentiary development.  This matter has now been returned for further appellate review.  

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary with respect to the issue on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran has asserted that his headaches began on active duty while stationed in Iraq and have continued to the present.  Specifically, during his April 2010 DRO hearing, the Veteran testified that he began experiencing migraines while working with combat supporting the war.  The Veteran stated that he got sharp pains in the back of the head to the point that he was unable to concentrate and would sometimes cry.  The Veteran indicated that he did not recall ever suffering any head injuries during the war, but he did complain about the headaches during service.  The Veteran maintained that he continues to experience the same headaches that he had while in service.    
 
As previously noted in the Board's September 2012 remand, the Veteran was treated for a headache in August 2000 during a period of inactive duty for training.  However, a September 2002 enlistment examination report contains a normal clinical evaluation of the head and is silent with respect to any findings of a chronic headache disability.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Accordingly, the Veteran is entitled to the presumption of soundness with respect to headaches during his period of active duty service.  

Nevertheless, with the exception of one notation of a headache in November 2004 in association with cold/flu symptoms, service treatment records are silent with respect to any diagnoses or treatment of a chronic headache disability during the Veteran's active duty.  Treatment records for the period from November 2005 to May 2008 while the Veteran was incarcerated after service are also silent with respect to any headache disorder.  Post-service VA treatment records reflect ongoing treatment for headaches.  In this regard, a July 2008 mental health treatment record showed that the Veteran had been experiencing headaches likely related to anxiety for the past three weeks.  An August 2008 treatment record showed that the Veteran reported headaches again in conjunction with other upper respiratory symptoms.  The Veteran was seen at a VA neurology clinic in February 2009, at which time he reported that shortly after returning home from Iraq in 2003, he began having head pain.  He described the sensation as "like an iron tool to the back of my head."  Following an evaluation, the assessment was otherwise healthy man with episodic head pain with chronic head pain between intervals.  The examiner explained that the headaches were not classic for tension-type headaches or migraines, but bear some features of each.  The examiner noted that the Veteran felt that his anxiety medication was contributing to his pain, which the examiner noted was certainly possible.  A neurology note dated in July 2009 indicates that the Veteran returned to the clinic for management of occipital head pain.  The assessment was worsening occipital headaches.  Follow up VA outpatient treatment records reflect that headaches were continued to be diagnosed. 

A VA medical opinion was obtained in October 2012.  After reviewing the claims file and summarizing the Veteran's in-service and post-service treatment records, the examiner opined that, given that there was no medical evidence to support a headache disorder being diagnosed or treated during active service, the Veteran's current headache condition was less likely as not due to his period of active service.  In January 2013, the Veteran was afforded a VA neurological examination.  The Veteran again reported getting headaches during his deployment when he was exposed to loud noises and missile machines.  He further asserted that he had continued to get headaches off and on since his discharge from service.  After reviewing the claims file, the examiner diagnosed tension headaches and determined that there was no objective evidence to support onset of chronic headache condition during active service.  The examiner concluded that she was in agreement with the October 2012 opinion.   

Following the Board's August 2014 remand, another VA opinion was obtained in September 2014.  This examiner opined that the Veteran's headache disorder was less likely than not proximately due to or aggravated by the Veteran's service-connected psychiatric disorder.  The examiner rationalized that, although headaches can be common among people suffering from anxiety, no causal relationship existed between anxiety disorders and headaches.  In other words, as headaches can be caused by many different factors, it is impossible to conclude to any degree of certainty that the Veteran's headaches are caused by his anxiety disorder.  

Unfortunately, the October 2012 and January 2013 VA examiners failed to consider the Veteran's competent lay statements of headaches in service.  Further, as the Veteran engaged in combat with the enemy and the description of experiencing headaches  is consistent with the circumstances of his service, his assertions are accepted as fact and supporting documentation in the service treatment records are not necessary.  See 38 U.S.C.A. § 1154(b).  As such, the Board finds that the examiner's rationales relying on lack of documentation in the service treatment records is insufficient.  

Moreover, with respect to the September 2014 opinion, as noted above, a VA treatment record appeared to indicate that the Veteran's medications taken for his mental health disorder affected his headaches; however, the VA examiner failed to address whether the medications taken for the Veteran's service-connected anxiety disorder proximately caused and/or aggravated his headaches.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the October 2012, January 2013, and September 2014 VA opinions, the Board finds that an additional examination is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran, including details of his combat service, effects of his psychiatric medications, etc.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the etiology of his currently diagnosed headache disorder.   The electronic record, including a copy of this Remand, must be made available to the examiner for review prior to the examination.  After examining the Veteran and taking a complete, thorough medical history, the examiner should offer an opinion as to the following: 

(a) Whether it is as least as likely (a 50% or higher degree of probability) as not that the diagnosed headache disability is related to the Veteran's active service, including experiencing headaches consistent with the circumstances, conditions or hardships of his combat service; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed headache disability is proximately due to, or caused by, the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorder; and 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed headache disability have been aggravated by the Veteran's service-connected psychiatric disorder, to include any medications taken for such disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements describing experiencing headaches in service that have continued to the present.  The examiner is reminded that the Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.      

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

